Citation Nr: 9902160	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for bilateral Achilles 
tendinitis.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for bilateral foot 
corns.

8.  Entitlement to service connection for an acquired 
psychiatric disability on a direct or secondary basis.

9.  Entitlement to a compensable evaluation for sinusitis.

10.  Entitlement to a compensable evaluation for a right 
ovarian cyst.

11.  Entitlement to an increased evaluation for right hand 
carpal tunnel syndrome, currently evaluated as 30 percent 
disabling.

12.  Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder, status post 
acromioclavicular repair, currently evaluated as 20 percent 
disabling.

13.  Entitlement to special monthly compensation due to loss 
of use of the right arm.

14.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran served on active duty from June 1976 to July 
1993.

This matter is currently before the Board of Veterans 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Medical and Regional Office Center (M&ROC).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the M&ROC, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating her argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

The veteran has filed numerous claims for VA compensation 
over the last five years.  In October 1998, the veterans 
representative cited to only four issues currently on appeal.  
Based on a review of the record, the undersigned must 
conclude that significantly more issues are before the Board 
at this time.  Specifically, in July 1994, the M&ROC denied 
the claims of entitlement to service connection for a neck 
disability, special monthly compensation based on the loss of 
use of one arm, and entitlement to a total rating for 
compensation on the basis of individual unemployability.  A 
notice of disagreement was filed in July 1994 and a statement 
of the case was issued in October 1994.  A timely substantive 
appeal was submitted in November 1994.  

Accordingly, these issues are before the Board at this time.  
In addition, in November 1994, the veteran filed nine 
additional claims.  The M&ROC issued a rating decision 
regarding these claims in March 1995.  A timely notice of 
disagreement was received in June 1995 and a statement of the 
case was issued in September 1995.  A timely substantive 
appeal was submitted by the veteran in November 1995.  In 
both her notice of disagreement and substantive appeal, the 
veteran noted her disagreement with all rating decisions of 
the M&ROC.  Accordingly, all of these issues are before the 
Board at this time.

For reasons which will become clear below, the issues of 
entitlement to increased evaluations for the veterans 
service-connected disabilities, including the issue of 
special monthly compensation, service connection for foot 
corns, and entitlement to individual unemployability due to 
service-connected disabilities, are addressed in the remand 
portion of this decision.  


FINDING OF FACT

The claims of entitlement to service connection for a 
cervical spine disability, bilateral hearing loss, tinnitus, 
a bilateral knee disability, bilateral Achilles tendinitis, a 
right ankle disability, and an acquired psychiatric 
disability on a direct or secondary basis are not meritorious 
on their own or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
cervical spine disability, bilateral hearing loss, tinnitus, 
a bilateral knee disability, bilateral Achilles tendinitis, a 
right ankle disability, and an acquired psychiatric 
disability on a direct or secondary basis are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal treatment for the veterans 
complaints of pain.  In August 1976, the veteran was treated 
for bilateral knee pain when running.  She was treated on an 
outpatient basis.  That year she was also treated for foot 
corns.  This condition was also treated on an outpatient 
basis.  No residual disability after treatment for this 
condition is indicated.  The medical records in 1976 also 
indicate treatment for an Achilles tendon strain.  Once 
again, this condition was treated on an outpatient basis and 
no residual disability is indicated.  

The veteran continued to receive treatment for sporadic 
complaints of pain.  In October 1981, the veteran complained 
of chronic knee pain and a floating kneecap since high 
school.  She was treated for bilateral chondromalacia of the 
patella.  No residual disability was indicated.  In November 
1991, the veteran was treated for complaints of neck pain.  
At that time, the veteran noted that she had neck pain for 
one year that comes and goes but that the pain had become 
progressively worse within the last month.  Treatment on an 
outpatient basis was again performed and no residual 
disability was indicated.  

In February 1992, the veteran reported life stressors 
possibly culminating in her leaving the Army.  At that time, 
it was noted the veteran was depressed, anxious, and tearful, 
with suicidal ideation present.  However, no psychiatric 
disability was found.  The veteran was treated for complaints 
of severe neck pain in April 1993.  The examiner reported 
suspected muscle spasms.  No chronic disability was reported.


At the veterans separation examination in 1993, the veteran 
reported either swollen or painful joints; frequent or severe 
headaches; ears, nose, or throat trouble; hearing loss; 
chronic or frequent colds; sinusitis; a tumor growth; a 
recent gain or loss of weight; arthritis, rheumatism or 
bursitis; a painful or trick shoulder or elbow; recurrent 
back pain; frequent trouble sleeping; and depression or 
excessive worry.  Physical examination of the veterans head, 
face, neck, lower extremities, spine, and ears were normal.  
An audiological evaluation, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
20
LEFT
10
0
10
15
15

The examiner noted the veteran suffered from mild hearing 
loss.  The veterans service-connected disabilities were also 
noted.  However, a cervical spine disability, tendinitis, a 
bilateral knee disability, bilateral Achilles tendinitis, a 
right ankle disability, foot corns, and a psychiatric 
disability were not diagnosed.  The veteran was discharged 
from active service in July 1993.

In August 1993, the veteran filed her first claim for VA 
compensation.  At that time, the veteran complained of a neck 
and shoulder injury.  The veteran made no reference to 
bilateral hearing loss, tinnitus, a bilateral knee 
disability, bilateral Achilles tendinitis, a right ankle 
disability, foot corns, or a psychiatric disability.  In 
September 1993, the M&ROC requested the veteran to provide 
all medical records pertinent to her claims.  No additional 
medical records were received.

At an October 1993 VA examination, the veteran complained of 
extreme pain in her shoulder that radiated down into her arm 
with numbness in her hand and pain radiating up to the side 
of her neck and up to the head.  She indicated that pain was 
now daily in both her right shoulder and neck.  

At that time, she made no reference to bilateral hearing 
loss, tinnitus, a bilateral knee disability, bilateral 
Achilles tendinitis, a right ankle disability, a psychiatric 
disability, or foot corns.  Physical examination of the 
veterans neck revealed tenderness to percussion over the 
cervical spine on the right side, along C4-6.  However, it 
was noted that she had normal range of motion, flexion, and 
extension of her neck.  Examination of the lower extremities 
was negative other than corns on the outer surface of the 
fifth toe on each foot that was giving the veteran some pain.  
At that time, it was noted that she had had these corns ever 
since she wore tight female combat boots.  

X-ray studies of the cervical spine requested by the VA 
evaluator were normal. 
The evaluators impressions included arthritic degeneration 
of the right shoulder with dysfunctional use and scarring, 
probable nerve entrapment in the scar tissue of the brachial 
plexus, a right ovarian cyst, oligomenorrhea, and corns of 
the fifth toes bilaterally.

Additional records were obtained by the M&ROC.  They included 
a detailed statement from the veteran dated in March 1993 to 
the Department of the Army.  This statement includes a 
detailed report regarding the veterans disabilities in 
service.  Significantly, no reference is made to a cervical 
spine disability, bilateral hearing loss, tinnitus, a 
bilateral knee disability, bilateral Achilles tendinitis, a 
right ankle disability, foot corns, or a psychiatric 
disorder.  

On the authorized audiological evaluation in October 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
10
5
10
LEFT

5
15
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
At that time, the veteran reported a constant tinnitus in 
the right ear, dating to four years ago.  Under noise 
exposure the veteran listed exposure to artillery and 
computers during her active service.  Physical examination of 
the veterans ears was normal.  The examiner stated, in 
pertinent part:

The best estimate of the veterans 
organic hearing sensitivity is hearing 
within normal limits by VA standards, 
bilaterally.

At a hearing held before a hearing officer at the M&ROC in 
November 1994, the veteran made no reference to a bilateral 
hearing loss, tinnitus, a bilateral knee disability, 
bilateral Achilles tendinitis, a right ankle disability, 
corns of the foot, or a psychiatric disability.  When asked 
whether she had ever been diagnosed with a cervical spine 
condition, the veteran responded that she did not know.  
Physical therapy during the veterans active service, in 
light of her complaints of neck pain, was noted.  When asked 
what evidence she had to support her contention that she 
currently had a neck disability, the veteran responded that 
she had pain all the time.

At the hearing held before the hearing officer at the M&ROC, 
the veterans representative made reference to the February 
1992 outpatient treatment report.  It was contended that a 
psychiatric disability had not been evaluated as a 
secondary condition.

The M&ROC received an October 1993 statement from L. Blair 
Nielsen, D.C., the veterans chiropractor.  He noted 
treatment of the veteran for complaints of burning pain in 
the neck and right shoulder since December 1992.  A 
disability of the right shoulder was indicated.  Segmental 
function tests had revealed impaired mechanics of the C3-C4 
and C4-C5 motor units on the right.  No specific neck 
disability was indicated.

In November 1994, the veteran filed a claim of entitlement to 
service connection for a psychiatric disability secondary to 
her shoulder condition, sinusitis, a bilateral knee 
disability described as chondromalacia patellae, an ovarian 
cyst with associated amenorrhea, bilateral Achilles 
tendinitis, a right ankle disability, corns on the small toe 
of each foot requiring the wearing of special shoes, tinnitus 
and hearing loss.  In light of the October 1993 statement of 
the veterans chiropractor, an electromyography study was 
performed in December 1994.  No evidence of active 
denervation or chronic denervation in the right upper 
extremity, shoulder girdle or the cervical paraspinous 
musculature was found.  A symptomatic cervical radicular 
injury, however, could not be categorically excluded on 
the basis of the study, but the examiner was unable to find 
any objective indication of a disability.  

At the request of the M&ROC, the veteran underwent an 
independent medical evaluation by an orthopedic surgeon in 
December 1994.  At this time, evaluation of the veterans 
service-connected right shoulder disability was performed.  
The M&ROC asked the orthopedic surgeon whether there was a 
distinct cervical spine disorder.  The orthopedic surgeon 
noted that nerve conduction studies were within normal 
limits.  The veteran was found in no acute distress.  She was 
able to sit, stand, turn, and walk without obvious pain, 
limitation, or difficulty.  Evaluation of the veterans neck 
revealed complaints of tightness in the right trapezius 
area with the turning of her head to the left.  Normal 
flexion and extension were found.  The evaluators impression 
was of a status post subacromial tendinitis and injury to the 
rotator cuff.  The examiner stated, in pertinent part:

I feel that the symptoms in the 
supraspinatus and trapezius are secondary 
to her shoulder problem and not related 
to any primary cervical spinal pathology.

In her November 1995 substantive appeal, the veteran 
contended that she could not hear unless someone was looking 
at her.  She noted tinnitus, a bilateral knee disorder, 
Achilles tendinitis of the left and right, and a right ankle 
disability.  She indicated her wish to appeal all of the 
M&ROCs determinations.

In a November 1995 VA examination, no reference was made to 
the disabilities at issue.  Additional outpatient treatment 
records were obtained by the M&ROC.  In a nerve conduction 
report dated March 1995, no evidence of cervical disability 
was found.  At a hearing held before a hearing officer of the 
M&ROC in May 1997, no reference was made to the disabilities 
at issue at this time.  At a July 1997 VA evaluation of the 
veterans joints, no reference was made to a bilateral knee 
disability, bilateral Achilles tendinitis, or a right ankle 
disorder.  The veteran again complained of back and neck 
pain.  However, no neck disability was diagnosed.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim which is plausible, that is meritorious on its own, 
or is capable of substantiation.  If she has not filed such a 
claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  



Where the determining issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that, even after 
numerous VA evaluations since the veterans discharge from 
active service, the veteran has not been diagnosed with a 
cervical spine disability, bilateral hearing loss, tinnitus, 
a bilateral knee disability, bilateral Achilles tendinitis, a 
right ankle disability, or a psychiatric disability.  


While the veterans chiropractor in October 1993 notes 
impaired mechanics of the C3/C4 and C4/5 motor units on the 
right, no neck disability is diagnosed.  In any case, with 
regard to the second prong of the Caluza analysis, the 
service medical records and immediate post service medical 
records are silent concerning a diagnosed neck disability, 
bilateral hearing loss, tinnitus, a bilateral knee 
disability, bilateral Achilles tendinitis, a chronic right 
ankle disability, or a psychiatric disability.  In this 
regard, while the veteran may have been treated for 
complaints associated with these conditions, the veterans 
service medical records do not diagnose the veteran with a 
chronic disability associated with any of these disabilities.

The veteran has provided some evidentiary assertions 
concerning symptoms she relates to the manifestations of 
these disorders during her service and post service.  While 
she is competent to describe events or symptomatic 
manifestations of a disorder that are perceptible to a lay 
party, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derives specialized medical knowledge, 
skill, expertise, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  In this case, the 
veteran is not competent to diagnose herself with a cervical 
spine disability, bilateral hearing loss, tinnitus, a 
bilateral knee disability, bilateral Achilles  tendinitis, a 
right ankle disability, or a psychiatric disability and then 
relate all of these conditions to unreported or undiagnosed 
disabilities during her active service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veterans alleged cervical spine disability, bilateral 
hearing loss, tinnitus, bilateral knee disability, bilateral 
Achilles tendinitis, right ankle disability, or psychiatric 
disability with her active service.  If the service medical 
records do not show the claimed disability and there is no 
medical evidence to link a current disability with events in 
service or with a service-connected disability, the claim is 
not well grounded.  



With respect to the application of 38 C.F.R. § 3.303(b) 
(1998) for purposes of well grounding a claim, in this 
instance, as noted above, the Board does not find that the 
veteran is competent to link any manifestations observable to 
a lay party to any underlying disability for which service 
connection is at issue.  Thus, she can not well ground her 
claim on the basis of continuity of symptomatology or 
chronicity.  Savage, supra.

With regard to the specific complaints of neck pain since her 
discharge from active service, as noted above, the veteran is 
not competent to diagnose herself with a neck disability and 
then associate this disability with her active service.  The 
independent medical expert opinion of December 1994 
disassociates her service-connected shoulder disability to 
any primary cervical spinal pathology and no neck disability 
is diagnosed.  Accordingly, direct or secondary service 
connection for this alleged disability, assuming that it 
exists, is not warranted.  

With regard to the veterans claim regarding bilateral 
hearing loss, if a disorder is a chronic disease of the 
nervous system, such as sensorineural hearing loss, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Entitlement to service connection 
for impaired hearing is subject to the additional requirement 
of 38 C.F.R. § 3.385 (1998), as amended, 59 Fed.Reg. 60560 
(1994) (the Board notes that the wording of this regulation 
was changed during the pendency of the veterans appeal, but 
the substance of the regulation was not changed), which 
provides that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.


In the veterans case, the testing obtained at the time of 
her separation from service would clearly not meet the 
requirements of a service-connected hearing disability under 
38 C.F.R. § 3.385.  This does not prohibit an award of 
service connection for bilateral hearing loss.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  However, in light of the 
October 1994 VA audiological evaluation, which found the 
veterans hearing to be within normal limits, the undersigned 
must find the claim of entitlement to service connection for 
bilateral hearing loss to be not well grounded as a matter of 
law.  Neither the service medical records nor the post 
service medical records support the veterans claim.  With 
regard to the veterans claim of tinnitus, no competent 
medical professional has diagnosed the veteran with tinnitus.  
Further, service medical records fail to indicate either 
tinnitus or exposure to loud noises during the veterans 
active service.

While the veteran was treated for life stressors in 
February 1992, during her active service, no competent 
medical professional has diagnosed her with a psychiatric 
disability and no psychiatric disability has been related to 
the veterans active service.  Accordingly, this claim is not 
well grounded on a direct basis as a matter of law.  The 
evidence submitted by the veteran in support of her claim for 
service connection for a psychiatric disability as secondary 
to a service connected disability consists entirely of her 
own statements.  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The record does not reveal that the veteran or 
her representatives possess any medical expertise and they 
have not claimed such expertise.  Thus, the veterans lay 
medical assertions, as well as those of her representatives, 
to the effect that her a psychiatric disorder was caused by 
her service-connected disability has no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that [l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . .  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In the current case before the Board, the veteran has failed 
to submit any competent evidence that her current service-
connected disabilities have caused a psychiatric disability.  
Therefore, under the standards established by the Court, the 
claim is not well grounded as a matter of law.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992) and Contreras v. 
Brown, 5 Vet. App. 492, 495-496 (1993).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veterans 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise her to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veterans claims for service connection plausible.  
Accordingly, the claims are denied.

Although the Board considered and denied the appellants 
claims on a ground different from that of the M&ROC, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the M&ROC accorded the 
appellant greater consideration than her claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


In light of the implausibility of the appellants claims and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
a cervical spine disability, bilateral hearing loss, 
tinnitus, a bilateral knee disability, bilateral Achilles 
tendinitis, a right ankle disability, and a psychiatric 
disability.

The Board further finds that the M&ROC advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not been obtained that 
would well ground her claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. 
Cir. 1997).


ORDER

The appellant not having submitted well grounded claims of 
entitlement to service connection for a cervical spine 
disability, bilateral hearing loss, tinnitus, a bilateral 
knee disability, bilateral Achilles tendinitis, a right ankle 
disability, and a psychiatric disability, the appeal as to 
these issues is denied.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With regard to the veterans claim of entitlement to service 
connection for foot corns, service medical records reveal 
treatment for corns during the veterans early service.  In 
addition, a VA examination in October 1993 noted corns on the 
fifth toes bilaterally.  However, more recent VA examinations 
do not indicate this condition.  Based on our review of the 
current medical evidence of record, it is unclear that this 
disability has resolved.  Accordingly, additional development 
will be required.  

With regard to the veterans claims of increased compensation 
for her service-connected disabilities, the Board must note 
the M&ROCs efforts to fully evaluate these claims.  The 
veteran has undergone extensive evaluations to determine the 
nature and extent of these disabilities.  However, no 
competent source has determined whether the veteran is 
capable of working.  In this regard, the Board must also note 
that based on a review of the recent record it appears that 
the veteran is currently working on a full-time or part-time 
basis.  The nature and extent of this work is unclear.  
Clearly, in order to make this determination, additional 
information will be required regarding the nature and extent 
of the veterans current employment.  

As clearly stated by the Court in Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994) (citing Beaty v. Brown, 6 Vet. App. 532, 
537 (1994)) the Board may not reject a claim for a total 
rating based on individual unemployability without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board may not offer its own 
opinion regarding whether the veteran can perform work based 
on her current level of disabilities, a technique that the 
Court has previously determined to be inadequate within 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).

Under these circumstances, the Board finds that it has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the  service-connected 
disabilities have on the veterans ability to work.  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the M&ROC for the following actions.

1.  The M&ROC should request the veteran 
to list all of her current disabilities, 
both service connected and nonservice 
connected, and the effect that each has 
on her ability to function on a day-to-
day basis.

2.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  After securing any necessary 
authorization from the veteran, the M&ROC 
should attempt to obtain legible copies 
the veterans complete treatment records 
from all sources identified whose records 
have not previously been secured.  
Regardless of the veterans response, the 
M&ROC should secure all outstanding VA 
treatment reports.

3.  The M&ROC should obtain from the 
veteran copies of her most recent tax 
returns.  The M&ROC should also ask the 
veteran if she has applied for benefits 
from the Social Security Administration 
(SSA).  If so, a copy of any disability 
determination SSA has made for the 
veteran, and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records, 
should be obtained and associated with 
the claims file.  


4.  After the aforementioned documents 
have been obtained, the M&ROC should 
arrange for the veteran to undergo a VA 
social and industrial survey.  The social 
worker should comment on the degree of 
social and industrial impairment which 
the veteran experiences as the result of 
all of her disabilities, including all 
service-connected and nonservice-
connected disabilities.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the social worker prior to the 
interview of the veteran.  

5.  The M&ROC should arrange for a VA 
examination of the veteran to determine 
the nature, extent and severity of hers 
service-connected disabilities and 
nonservice-connected disabilities, 
including the following: (1) right hand 
carpal tunnel syndrome; (2) traumatic 
arthritis of the right shoulder; (3) a 
right ovarian cyst; (4) sinusitis; and 
(5) corns of the feet.

The purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the veterans 
alleged unemployability and to determine 
if corns on the veterans feet can be 
reasonably associated with the her active 
service.  

The claims folder or the pertinent 
medical records contained therein, with a 
copy of the Boards REMAND of this case, 
must be reviewed by the examiner in 
conjunction with his or her examination 
of the veteran.  Any further indicated 
special studies should be performed.  

The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings and comment on the functional 
limitation, if any, caused by each of the 
veterans disabilities listed above.  The 
examiner should then provide specific 
responses to the following questions:

(a)  What are the objective 
manifestations of the right hand carpal 
tunnel syndrome, traumatic arthritis of 
the right shoulder, a right ovarian cyst, 
and sinusitis, if any?  Does the veteran 
currently have right hand carpal tunnel 
syndrome?

(b)  What are the manifestations of the 
service-connected disabilities listed 
above, as opposed to any nonservice-
connected disabilities?  The examiner 
must be requested to express an opinion 
as to the impact of the manifestations of 
the service-connected disabilities (or 
manifestations that cannot be 
disassociated from those produced by the 
service-connected disabilities) on the 
veterans ability to obtain and retain 
substantial, gainful employment.  The 
examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.

(c)  The veteran has complaints of severe 
pain which she associates with her 
service-connected disabilities.  The 
examiner is specifically asked to review 
the medical evidence of record and 
indicate whether there is objective 
medical evidence to support the veterans 
complaints of severe pain.  

The examiner should provide a detailed 
discussion of the rationale for the 
opinion rendered with consideration of 
the pertinent medical evidence of record.

(d)  If corns of the veterans feet are 
found, the examiner is asked to review 
the medical evidence of record, 
including, most importantly, the service 
medical evidence, and provide an opinion 
as to whether it is at least as likely as 
not that this disability is related to 
the veterans active service.  The nature 
and extent of this disability should be 
specifically noted. Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter,  the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the N&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Upon completion of the above, the 
M&ROC should again review the record with 
consideration of the Courts decision in 
DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  If a combined 100 percent 
schedular evaluation is not established, 
the M&ROC should then adjudicate the 
claim of entitlement to a total rating 
based on unemployability due to service-
connected disabilities with consideration 
of 38 C.F.R. §§ 3.340, 3.341, and 4.16 
(1998).  

If the veteran has raised any additional 
claims, such claims should be fully 
adjudicated prior to a determination of 
whether the veteran is entitled to total 
rating based on individual 
unemployability.  The veteran is advised 
that any additional claims will not be 
before the Board unless the determination 
of the M&ROC is unfavorable, and the 
veteran files a notice of disagreement 
and completes all procedural steps 
necessary to appeal a claim to the Board 
in accordance with 38 U.S.C.A. § 7105 
(West 1991). 

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the M&ROC should issue a supplemental 
statement of the case, the veteran and her representative 
should be provided a reasonable period of time for a 
response.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this action, the Board intimates no opinion as to any final 
outcome  warranted.



		
	RONALD R. BOSCH	
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board of Veterans Appeals.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998)




- 2 -






